Citation Nr: 1311400	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for claimed cardiac symptoms, to include as due to an undiagnosed illness.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected joint pain of the elbows, ankles and hips (as due to an undiagnosed illness) beginning November 2, 1994.  

(The Board notes that there are several other issues that are outstanding and currently on Remand, including entitlement to increased initial staged ratings for the service-connected respiratory disorder (as due to an undiagnosed illness) with secondary obstructive sleep apnea, entitlement to an attorney fee award based on the total amount of past due benefits awarded and not the total amount of past due benefits actually paid as the result of a July 2009 administrative decision and entitlement to an attorney fee award based on the total amount of past due benefits awarded and not the total amount of past due benefits actually paid as a result of a May 2011 administrative decision.  These issues are currently being processed at the RO and are not addressed in the present decision).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1959 to October 1959, from April 1965 to April 1968, and from January 1991 to July 1991.  

The issue of service connection for cardiac symptoms, to include as due to an undiagnosed illness, first came before the Board on appeal from a March 1995 rating decision by the RO.  The Board denied the claim in July 1999.  The issue was vacated by the United States Court of Appeals for Veterans Claims (Court) in December 2000 for compliance with VCAA.  

The claim was again denied by the Board in July 2004.  In March 2007 the Court again vacated the Board's decision and remanded the claim for further development.  

Most recently, the Board considered and denied the claim for cardiac symptoms in a June 2010 decision.  The Veteran appealed the Board's denial to the Court.  

In August 2012 the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case to the Board for actions in compliance with the Court's order.

Historically, the issue of service connection for joint pain first came before the Board on appeal from a March 1995 rating decision by the RO.  An August 2005 decision by the Board granted service connection for joint pains of the ankles, hips and elbows, and returned the case to the RO for assignment of disability ratings and effective dates.  

In an August 2005 rating decision, the RO assigned an initial 10 percent disability rating for the joint pain disorder effective on November 2, 1994.  The Veteran timely appealed the initial disability rating to the Board.

The Board issued a decision in March 2008 denying an increased rating for the service-connected joint pain.  The Veteran appealed the Board's denial to the Court.  

In March 2009, the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case back to the Board.  After conducting additional development, the Board denied the claim in a June 2010 decision.  

The Veteran appealed the Board's denial to the Court.  In August 2012 the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case to the Board.

Following the Court Order, the Veteran submitted additional evidence and argument with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record reflects that additional development is necessary.  

Concerning the claim for an increased evaluation for the service-connected joint pain of the elbows, ankles and hips, the Joint Motion indicated that the Board relied upon VA examinations that lacked sufficient information to rate the claim. 

Specifically, the Joint Motion explained that the November 1994 VA examination did not address musculoskeletal complaints as it was an examination for the respiratory, heart and stomach conditions.  

The August 2002 examination noted joint discomfort, but did not report if there was any functional loss due to weakness, fatigability, incoordination, or pain on movement.  

Similarly, the January 2003 chronic fatigue syndrome examination report noted joint pain consistent with mild psoriatic arthritis did not address DeLuca factors.  

The February 2005 VA examination focused upon the elbows and hip pain and although this examination noted subjective complaints of pain, weakness, and flare-ups, it failed to address whether there was any additional limitation of motion or functional loss based upon this pain, weakness and flare-ups.  

The assignment of a disability rating should take into account a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40 (noting that disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance and indicating that a part which becomes painful on use must be regarded as seriously disabled); Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' may constitute functional loss); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that "functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded").

In light of the Joint Motion, the Board finds that the examinations of record are not adequate and another examination is required.  See 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, another VA examination should be obtained to specifically address the specific limitations the Veteran experienced and the point at which the range of motion was limited by pain as required by DeLuca.  

Concerning the claim of service connection for cardiac symptoms, the Veteran recently submitted two private medical opinions in support of his claim.  An August 2010 statement of J.M., M.D. related that he had treated the Veteran for severe obstructive sleep apnea.  

Dr. M. noted that the Veteran had a cardiac history with atrial fibrillation which was exacerbated by sleep apnea and hypoxia; however, Dr. M. did not provide a rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

An August 2010 statement of S.B., M.D. indicated that the Veteran had a diagnosis of obstructive sleep apnea and explained that obstructive sleep apnea had been associated with multiple cardiovascular conditions, including systemic hypertension, pulmonary hypertension, coronary artery disease and arrhythmias.  

Dr. B. noted the Veteran had a history of paroxysmal atrial fibrillation, which could be exacerbated by his obstructive sleep apnea.  Again, no rationale for this opinion was provided.  Id.; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  

A prior February 2010 opinion of Dr. B. notes that the atrial fibrillation may or may not be related to the obstructive sleep apnea.  A prior May 2009 VA examination concluded that the heart condition was a result of uncontrolled hypertension and that the paroxysmal atrial fibrillation could have been triggered by the Veteran's hyperthyroid state in the late 1980's.  

The Board notes, however, that at the time the May 2009 opinion was rendered, sleep apnea was not yet service connected.  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain the relationship between the Veteran's cardiac symptoms, including the atrial fibrillation, and his service-connected sleep apnea. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that a VA examination is necessary to elucidate and reconcile the existing medical evidence. 

As noted, the Veteran has reported treatment with several private physicians.  Significantly, the most recent records from Dr. S.B. and Dr. J.M. are dated in 2010.  On remand, updated treatment records should be obtained and associated with the record.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012).

Additionally, the Joint Motion explained that the claim of service connection for cardiac symptoms was inextricably intertwined with the claim for an increased evaluation for a respiratory disorder (which is currently on remand).  

Specifically, the Joint Motion noted that the Veteran had provided evidence in the form of a private opinion, which suggested a relationship between his cardiac symptoms and his service-connected respiratory system condition with secondary sleep apnea.   

The law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As the for an increased evaluation for a respiratory system condition with secondary obstructive sleep apnea is still pending, the Board cannot proceed with the claim of service connection for cardiac symptoms until there has been final adjudication of the Veteran's other claim.  

Thus, adjudication of the claim of service connection for cardiac symptoms will be held in abeyance pending further development and adjudication of the Veteran's claim for an increased evaluation for the service-connected respiratory system condition (restrictive lung disease) due to undiagnosed illness with secondary obstructive sleep apnea. 

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment received for his claimed skin disability and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should undertake to obtain copies of the complete records of all such treatment and evaluation from all identified sources.  The RO should request updated records from Dr. J.M. and Dr. S.B. and associate them with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.   

2.  After any records requested above have been received, the RO should have the Veteran scheduled for a VA examination to assess the nature and likely etiology of any current cardiac symptoms, including the atrial fibrillation.  

The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be conducted.  

Following a review of the file, the examiner should comment upon the following:

a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current disability related to his cardiac symptoms, including but not limited to atrial fibrillation, that is related to any event, incident, or symptoms noted during service. 

b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current disability related to his cardiac symptoms, including but not limited to atrial fibrillation, that is caused or aggravated by the service-connected respiratory system disorder with secondary obstructive sleep apnea.  

The examiner should discuss the in-service August 2010 opinions of Dr. J.M. and Dr. S.B. and the May 2009 VA examination report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After any records requested above have been received, the RO should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected joint pain of the elbows, ankles and hips.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should comment on the severity of the service-connected joint pain of the elbows, ankles and hips and report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  The examiner should conduct range of motion testing, expressed in degrees. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the Veteran's joint pain of the elbows, ankles and hips, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing all indicated development, the RO must readjudicate the issue of an increased evaluation for the service-connected joint pain of the elbows, ankles and hips.  Upon completion of the development requested in the September 2012 remand concerning the claim for an increased evaluation for the service-connected respiratory disability with secondary sleep apnea and adjudication of that claim, and any other indicated development, the RO must readjudicate the claim of service connection for cardiac symptoms, to include as secondary to an undiagnosed illness or the service-connected respiratory disorder with secondary sleep apnea.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


